Title: To Thomas Jefferson from Edward Bancroft, 23 June 1788
From: Bancroft, Edward
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Charlotte Street, Rathbone Place June 23d. 1788.
          
          During the last twelve months I have from time to time, constantly flattered myself with the hope of shortly seeing you in Paris, and my journey has been as constantly retarded; I think however that it certainly will take place in the month of August next. But in the mean time I beg leave to introduce your Notice the Bearer Mr. Dobyn an Irish Gentleman who is very well recommended to me; and who, having by an exercise of Friendship exposed himself to a considerable loss has come to the resolution of selling his Paternal Estate in Ireland and removing to America, with a considerable number of his Tenants whose attachment will lead them to accompany him thither. He wishes however to obtain such advice and information as will enable him to prosecute this plan in the most advantageous manner and I have advised him to visit Paris, and address himself to you, as being better qualified than any other person, to direct his future steps, which your distinguished benevolence will I am sure incline you to do. And I doubt not but he will prove himself worthy of the favours you may bestow on him, and which I venture to sollicit in his behalf.
          Mr. Paradise informs me of his being with you and that no words can sufficiently express the kindness which you have exercised to him.
          I shall have occasion in two or three days to trouble you with a few Queries from the society for abolishing slavery, which your generous Philanthropy will doubtless engage you to answer.
          The Easterly winds which have long prevailed have prevented all Arrivals from America for several weeks so that we have no  news from thence so late as you must have received by the French Packet.
          If there be any service which I can possibly render you here, I beg you will give me an opportunty of manifesting my sense of the many Favours you have conferred on me, and the respectful Attachment with which I have the honor to be Dear Sir Your most faithful and most Devoted Humble Servant
          
            Edwd. Bancroft
          
        